12/16/2020          Case 3:20-cv-00133-JCHScary
                                             Document        213-2
                                                Fox Mail - Remote      Filed
                                                                  Deposition    12/16/20
                                                                             Protocol StipulationPage 1 of 1



                                                                                           Jakub Madej <j.madej@lawsheet.com>



  Remote Deposition Protocol Stipulation
  1 message

  Jakub Madej <j.madej@lawsheet.com>                                                                 Wed, Dec 16, 2020 at 10:10 AM
  To: Pat Noonan <PNoonan@ddnctlaw.com>

    Pat,

    I am trying to get this to you for the third time now. You again expressed some doubts over the protocol for remote
    depositions in your recent findings. Please confirm by the end of the day today whether the attached stipulation is fine
    with you. If so, please return it signed, and I will file it on the docket. If you wish to change the language, kindly
    indicate so.

    Regards,
    Jakub

    --
    Jakub Madej
    415 Boston Post Rd 3-1102 | Milford, CT 06460
    Phone: (203) 928-8486 | Fax: (203) 902-0070
    Email: j.madej@lawsheet.com | Website: www.lawsheet.com

    This email may contain confidential or privileged information that are legally protected from disclosure. If you are not the
    intended recipient of this message or their agent, you must not use, disseminate, copy, or store this message or its
    attachments.

           Remote Deposition Stipulated Protocol and Proposed Order 133.pdf
           109K




https://mail.google.com/mail/u/0?ik=defacd363b&view=pt&search=all&permthid=thread-a%3Ar8935746218063885159&simpl=msg-f%3A1686248044…   1/1
